



COURT OF APPEAL FOR ONTARIO

CITATION: Jarbeau v. McLean, 2017 ONCA 294

DATE: 20170411

DOCKET: C61681

Simmons, LaForme and Pardu JJ.A.

BETWEEN

Darren Jarbeau and Lilian Jarbeau

Plaintiffs
    (Respondents)

Appellants by Cross-Appeal

and

Ian McLean

Defendant
    (Appellant)

Respondent by Cross-Appeal

Paul J. Pape, Shantona
    Chaudhury and Justin H. Nasseri, for the appellant

Mark H. Arnold, Chris G.
    Paliare and Alex Young, for the respondents

Heard: September 27, 2016

On appeal from the judgment
    of Justice R. Dan Cornell of the Superior Court of Justice, dated January 21,
    2016, and from the costs order, dated June 9, 2016, with reasons reported at
    2016 ONSC 3789.

COSTS ENDORSEMENT

[1]

The issue of costs remains. McLean was
    unsuccessful on the appeal; Darren and Lilian Jarbeau were successful on the
    cross-appeal. There is no dispute that costs should follow the result; the
    substance of the dispute is about quantum.

[2]

The Jarbeaus ask for costs for both appeals
    totaling $97,331.97. Mr. McLean submits that this is excessive, and that costs
    should not exceed $40,000.00

[3]

The Jarbeaus had to retain separate counsel for
    the cross-appeal, because the conduct of their trial counsel was in issue. In assessing
    a fair and reasonable amount for costs, I also consider the amounts in issue,
    the complexity of the legal issues raised, as well as the single day required
    for the hearing of this appeal.

[4]

I would allow $75,000 in costs to the Jarbeaus,
    allocated, $18,000 to the cross-appeal and $57,000 to the appeal, both amounts
    inclusive of disbursements and applicable taxes.

[5]

The Jarbeaus also ask that this court fix the
    amount of the prejudgment interest. I see no reason why that should be
    necessary, as the amended judgment will bear interest in accordance with the
Courts
    of Justice Act
.

[6]

They also ask this court to reconsider the costs
    award granted by this court for the trial, on the basis that as a result of
    this courts decision they bettered not only their second offer, but also an
    earlier offer to settle. They submit that this should increase the costs
    awarded for the trial by a further $14,586. In all the circumstances, I would
    not vary the judgment of this court awarding trial costs of $231,000.00.

Janet Simmons J.A.

H.S. LaForme J.A.

G. Pardu J.A.


